EXHIBIT 10.6

DEERE & COMPANY

VOLUNTARY DEFERRED COMPENSATION PLAN

 

Adopted 28 August 1985

Amended 11 December 1986

Amended 26 May 1993 - Effective 1 July 1993

Amended 7 December 1994 - Effective 1 January 1995

Amended 4 December 1996 - Effective 1 January 1997

Amended:  26 August 1998

Amended by Supplement: 30 August 2006

(For special rules applicable to deferrals after 2004 see the supplement
beginning on page 12)

65


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

 

 

Page

SECTION 1. ESTABLISHMENT AND PURPOSE

 

 

 

 

 

1.1

Establishment

 

68

1.2

Purpose

 

68

 

 

 

 

SECTION 2. DEFINITIONS

 

 

 

 

 

2.1

Definitions

 

68

2.2

Gender and Number

 

69

 

 

 

 

SECTION 3. ELIGIBILITY FOR PARTICIPATION

 

 

 

 

 

3.1

Eligibility

 

69

 

 

 

 

SECTION 4. ELECTION TO DEFER

 

 

 

 

 

4.1

Deferral Amount

 

69

4.2

Deferral Period and Payment Method

 

70

4.3

Irrevocable Elections

 

71

 

 

 

 

SECTION 5. DEFERRED ACCOUNTS

 

 

 

 

 

5.1

Participant Accounts

 

71

5.2

Growth Additions

 

71

5.3

Effect on other Company Benefits

 

71

5.4

Charges Against Accounts

 

72

5.5

Contractual Obligation

 

72

5.6

Unsecured Interest

 

72

 

 

 

 

SECTION 6. PAYMENT OF DEFERRED AMOUNTS

 

 

 

 

 

6.1

Payment of Deferred Amounts

 

72

6.2

Financial Hardship

 

72

 

66


--------------------------------------------------------------------------------




 

 

 

Page

SECTION 7. BENEFICIARY

 

 

 

 

 

7.1

Beneficiary

 

73

 

 

 

 

SECTION 8. RIGHTS OF EMPLOYEES, PARTICIPANTS

 

 

 

 

 

8.1

Employment

 

73

8.2

Nontransferability

 

73

 

 

 

 

SECTION 9. ADMINISTRATION

 

 

 

 

 

9.1

Administration

 

74

 

 

 

 

SECTION 10. AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

 

 

 

 

 

10.1

Amendment, Modification and Termination of the Plan

 

74

 

 

 

 

SECTION 11. MERGER OR CONSOLIDATION

 

 

 

 

 

11.1

Merger or Consolidation

 

74

 

 

 

 

SECTION 12. REQUIREMENTS OF LAW

 

 

 

 

 

12.1

Requirements of Law

 

75

12.2

Governing Law

 

75

 

 

 

 

SECTION 13. WITHHOLDING TAXES

 

 

 

 

 

13.1

Withholding Taxes

 

75

 

 

 

 

SECTION 14. EFFECTIVE DATE OF THE PLAN

 

 

 

 

 

14.1

Effective Date

 

75

 

 

 

 

SUPPLEMENT APPLICABLE TO DEFERRALS AFTER 2004

 

76

 

67


--------------------------------------------------------------------------------




 

DEERE & COMPANY

VOLUNTARY DEFERRED COMPENSATION PLAN

Section 1.  Establishment and Purpose

1.1                                 Establishment.  Deere & Company, a Delaware
corporation, hereby establishes, effective as of November 1, 1985, a deferred
compensation plan for executives as described herein, which shall be known as
the DEERE & COMPANY VOLUNTARY DEFERRED COMPENSATION PLAN (hereinafter called the
“Plan”).

1.2                                 Purpose.  The purpose of this Plan is to
provide a means whereby cash  incentive awards, including performance bonus,
cash bonus and profit sharing awards, or any other compensation determined by
the Committee to be subject hereto, and base salary payable by the Company to
key personnel may be deferred for a specified period.

Section 2.  Definitions

2.1                                 Definitions.  Whenever used hereinafter, the
following terms shall have the meaning set forth below:

(a)                      “Board” means the Board of Directors of the Company.

(b)                                 “Committee” means the Board Committee on
Compensation of the Board.

(c)                                  “Company” means DEERE & COMPANY, a Delaware
corporation.

(d)                                 “Employee” means a regular salaried key
employee (including officers and directors who are also employees) of the
Company or its Subsidiaries, or any branch or division thereof.

(e)                                  “Participant” means an Employee designated
by the Committee to participate in this Plan.

68


--------------------------------------------------------------------------------




 

(f)                                    “Subsidiary” means any corporation, a
majority of the total combined voting power of all classes of stock of which is
directly or indirectly owned by the Company.

(g)                                 “Fiscal Year” means the 12-month period
beginning November 1 and ending October 31.

2.2                                 Gender and Number.  Except when otherwise
indicated by the context, any masculine terminology when used in the Plan shall
also include the feminine gender, and the definition of any term herein in the
singular shall also include the plural.

Section 3.  Eligibility for Participation

3.1                                 Eligibility.  Participation in the Plan
shall be limited to those Employees of the Company or any Subsidiary who are key
to the Company’s growth and success and who are designated as Participants by
the Committee.  In the event an Employee no longer meets the requirements for
Participation in this Plan, he shall become an inactive Participant, retaining
all the rights described under this Plan, except the right to make any further
deferrals, until the time that he again becomes an active Participant.

Section 4.  Election to Defer

4.1           Deferral Amount

(a)                                  Any Participant may elect to defer any part
(in 5% increments up to 95%) of an award to be paid under the provisions of the
John Deere Performance Bonus Plan.  Such election must be made in writing prior
to the beginning of the Fiscal Year upon which the award is based. 
Notwithstanding the Participant’s election, enough of the award must be paid in
cash to cover all withholding taxes.  If not, the Company shall be authorized to
reduce the Participant’s elected deferral in 5% increments until the withholding
taxes are covered.

(b)                                 Any Participant may elect to defer any part
(in 5% increments up to 95%) of base salary.  Such election must be made in
writing prior to the beginning of the calendar quarter in which the deferrals
are to commence and shall remain in effect for all remaining calendar quarters
of the calendar year.  The deferral

69


--------------------------------------------------------------------------------




 

percent may be increased in subsequent calendar quarters, but may not be
decreased.  Notwithstanding the Participant’s election, enough salary must be
paid in cash to cover all withholding taxes and Participant payroll elections,
such as health care premiums, Deere PAC, United Way, Optional Life Insurance,
etc.  If not, the Company shall be authorized to reduce the Participant’s
elected deferral in 5% increments until the withholding taxes and the
Participant’s payroll elections are covered, and the reduced deferral percent
shall remain in effect until the beginning of the next calendar quarter, at
which time it shall revert to the Participant’s stated deferral percent subject
to the same reduction potential.

Notwithstanding amounts elected by the Participant for deferral from the John
Deere Performance Bonus Plan award, the total deferred portion shall not be less
than $1,000 in any given calendar year.  In the event the total deferred amount
is less than $1,000, it shall be paid pursuant to the normal payout schedule for
the John Deere Performance Bonus Plan.

Amounts of less than $1,000 per calendar quarter shall not be deferred from
salary.

(c)                                  Any Participant may elect to defer any part
(in 5% increments up to 95%) of a Bonus Award to be paid in cash under the
provisions of the John Deere Equity Incentive Plan and any other cash incentive
award that is authorized by the Committee to be deferred pursuant hereto.  Such
election must be in writing prior to the beginning of the calendar year in which
such award would otherwise become payable.  Notwithstanding the Participant’s
election, enough of the award must be paid in cash to cover all withholding
taxes.  If not, the Company shall be authorized to reduce the Participant’s
elected deferral in 5% increments until the withholding taxes are covered.

4.2                                Deferral Period and Payment Method.  If the
Participant defers any amount pursuant to Section 4.1, the Participant shall
also designate the period and payment method for the deferral in the election. 
Payments of the deferral amounts, plus any growth additions thereon, shall be
made on the date or dates specified by the Participant in the election. 
However, if death, total and permanent disability, or termination (other than
retirement) occurs before retirement, all remaining deferrals plus any growth
additions, shall be distributed as a single lump sum payment in January of the
calendar year following the date of such death, disability or termination.

In all other cases, the distribution must begin on a date specified by the
Participant in the election (whether the distribution is scheduled to begin
before or after the date of retirement) but no later than ten years following
the date of retirement.  The Participant may elect to have distribution made in
up to ten annual installments

70


--------------------------------------------------------------------------------




 

from the date distribution is to begin, but such distribution must be completed
within ten years following retirement.

If the Participant wishes to designate a distribution after retirement, the
Participant may designate in the election that distribution shall begin at
retirement or begin at a specified point in time, or during a specified month,
following the date of retirement, (Example #1:  Distribution to begin three
months after retirement.  Example #2:  Distribution to begin the January of the
year following retirement.)

4.3                                 Irrevocable Elections.  The elections in
Sections 4.1 and 4.2 are irrevocable and may not be modified or terminated by
the Participant or his beneficiary.

Section 5.  Deferred Accounts

5.1                                 Participant Accounts.  The Company shall
establish and maintain a bookkeeping account for each Participant, to be
credited as of the date the cash incentive award or salary is actually
deferred.  While the John Deere Performance Bonus Plan or John Deere Equity
Incentive Plan deferral will be credited to the Participant’s account when
deferred as stated above, it will not begin earning growth additions, under
Section 5.2, until the first day of the succeeding calendar quarter following
the date of deferral.

5.2                                 Growth Additions.  Each Participant’s
account shall be credited on the first day of each calendar quarter with a
growth addition computed on the balance in the account as of the last day of the
immediately preceding quarter.  The growth addition shall be equal to said
account balance multiplied by a growth increment. The method for determining the
growth increment shall be determined from time to time by the Committee.  The
method of determining the growth increment, as stated on the election form, that
is in effect on the first date a growth addition is added to a Participant’s
account will remain in effect for that deferral until that entire deferral, and
growth additions attributable to it, have been distributed for a given deferral.

5.3                                 Effect on other Company Benefits. Salary,
cash incentive awards or bonus deferred pursuant to Section 4.1 of this Plan
shall not decrease in any way benefits provided under any other Company
sponsored benefit plan.  In the event deferrals under this Plan decrease
benefits payable under any qualified retirement plan or limit deferrals under
any qualified defined contribution plan, such decrease or limit shall be
restored by immediate participation in the John Deere Supplementary Pension Plan
or the Defined Contribution Restoration Plan.

71


--------------------------------------------------------------------------------




 

5.4                                 Charges Against Accounts.  There shall be
charged against each Participant’s account any payments made to the Participant
or to his beneficiary in accordance with Section 6 hereof.

5.5                                 Contractual Obligation.  It is intended that
the Company is under a contractual obligation to make payments from a
Participant’s account when due.  Account balances shall not be financed through
a trust fund or insurance contracts or otherwise unless owned by the Company. 
Payment of account balances shall be made out of the general funds of the
Company.

5.6                                 Unsecured Interest.  No Participant or
beneficiary shall have any interest whatsoever in any specific asset of the
Company.  To the extent that any person acquires a right to receive payments
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

Section 6.  Payment of Deferred Amounts

6.1                                 Payment of Deferred Amounts.  Payment of a
Participant’s deferred salary, or cash incentive award plus accumulated growth
additions attributable thereto, shall be paid in a lump sum or in approximately
equal annual installments, in the manner elected by the Participant under
Sections 4.1 and 4.2 of this Plan.

6.2                                 Financial Hardship.  The Committee, at its
sole discretion, may alter the timing or manner of payment of deferred amounts
in the event that the Participant establishes, to the satisfaction of the Board,
severe financial hardship.  In such event, the Committee may:

(a)                                  provide that all or a portion of the amount
previously deferred by the Participant shall be paid immediately in a lump sum
cash payment,

(b)                                 provide that all or a portion of the
installments payable over a period of time shall be paid immediately in a lump
sum, or

(c)                                  provide for such other installment payment
schedules as it deems appropriate under the circumstances,

as long as the amount distributed shall not be in excess of that amount which is
necessary for the Participant to meet the financial hardship.

Severe financial hardship will be deemed to have occurred in the event of the
Participant’s impending bankruptcy, a dependent’s long and serious illness,
other events of similar magnitude or the invalidation of a deferral election by
the Internal Revenue Service.  The Committee’s decision in passing on the severe
financial

72


--------------------------------------------------------------------------------




 

hardship of the Participant and the manner in which, if at all, the payment of
deferred amounts shall be altered or modified shall be final, conclusive and not
subject to appeal.

Section 7.  Beneficiary

7.1                                 Beneficiary.  A Participant may designate a
beneficiary or beneficiaries who, upon his death, are to receive the
distributions that otherwise would have been paid to him.  All designations
shall be in writing and shall be effective only if and when delivered to the
Secretary of the Company during the lifetime of the Participant.  If a
Participant designates a beneficiary without providing in the designation that
the beneficiary must be living at the time of such distribution, the designation
shall vest in the beneficiary all of the distributions whether payable before or
after the beneficiary’s death, and any distributions remaining upon the
beneficiary’s death shall be made to the beneficiary’s estate.

A Participant may from time to time during his lifetime change his beneficiary
or beneficiaries by a written instrument delivered to the Secretary of the
Company.  In the event a Participant shall not designate a beneficiary or
beneficiaries pursuant to this Section, or if for any reason such designation
shall be ineffective, in whole or in part, the distribution that otherwise would
have been paid to such Participant shall be paid to his estate and in such
event, the term “beneficiary” shall include his estate.

Section 8.  Rights of Employees, Participants

8.1                                 Employment.  Nothing in this Plan shall
interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate any Employee’s or Participant’s employment at any
time, nor confer upon any Employee or Participant any right to continue in the
employ of the Company or any of its Subsidiaries.

8.2                                 Nontransferability.  No right or interest of
any Participant in this Plan shall be assignable or transferable, or subject to
any lien, directly, by operation of law, or otherwise, including execution,
levy, garnishment, attachment, pledge and bankruptcy.  In the event of a
Participant’s death, payment of any amounts due under this Plan shall be made to
the Participant’s designated beneficiary, or in the absence of such designation,
to the Participant’s estate.

73


--------------------------------------------------------------------------------


Section 9.  Administration

9.1                                 Administration.  The Committee shall be
responsible for the administration of the Plan.  The Committee is authorized to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to the Plan, provide for conditions and assurances deemed necessary or
advisable to protect the interest of the Company, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan.  The
Committee shall determine, within the limits of the express provisions of the
Plan, the Employees to whom, and the time or times at which, participation shall
be extended, and the amount which may be deferred.  In making such
determinations, the Committee may take into account the nature of the services
rendered by such Employees or classes of Employees, their present and potential
contributions to the Company’s or its Subsidiaries’ success and such other
factors as the Committee in its discretion shall deem relevant.  The
determination of the Committee, interpretation or other action made or taken
pursuant to the provisions of the Plan, shall be final and shall be binding and
conclusive for all purposes and upon all persons.

Section 10.  Amendment, Modification and Termination of the Plan

10.1                           Amendment, Modification and Termination of the
Plan.  The Committee, at any time may terminate, and at any time and from time
to time and in any respect, may amend or modify the Plan, provided, however,
that no such action of the Committee, without approval of the Participant, may
adversely affect in any way any amounts already deferred pursuant to Section 4.1
of this Plan.

Section 11.  Merger or Consolidation

11.1                           Merger or Consolidation.  If the Company shall be
involved in a dissolution, liquidation, merger, or consolidation in which the
Company and its Subsidiaries are not the surviving corporation, the Committee
may:

(a)                                  terminate the Plan, and all amounts
deferred, plus interest additions shall become immediately payable in full, not
withstanding any other provisions to the contrary, or

(b)                                 permit the Plan to continue, making any
necessary adjustments or

74


--------------------------------------------------------------------------------




 

modifications to reflect any impact of the dissolution, liquidation, merger, or
consolidation, as determined by the Committee.

Amounts calculated under either (a) or (b) above shall be paid in full as soon
as practicable following any termination of the Plan.

Section 12.  Requirements of Law

12.1                           Requirements of Law.  The payment of cash
pursuant to this Plan shall be subject to all applicable laws, rules, and
regulations, and shall not be made except upon approval of proper government
agencies as may be required.

12.2                           Governing Law.  The Plan, and all agreements
hereunder, shall be construed in accordance with and governed by the laws of the
State of Illinois.

Section 13.  Withholding Taxes

13.1                           Withholding Taxes.  The Company shall have the
right to deduct from all payments under this Plan an amount necessary to satisfy
any Federal, state, or local withholding tax requirements.

Section 14.  Effective Date of the Plan

14.1         Effective Date.  The Plan shall become effective as of
November 1, 1985.

75


--------------------------------------------------------------------------------




 

SUPPLEMENT TO

DEERE & COMPANY

VOLUNTARY DEFERRED COMPENSATION PLAN

APPLICABLE TO AMOUNTS DEFERRED AFTER DECEMBER 31, 2004

The following provisions will apply only to amounts deferred under the Plan
after December 31, 2004 and not to amounts deferred under the Plan that were
both earned and vested before January 1, 2005. Amounts deferred under the Plan
prior to January 1, 2005 will be subject to the terms of the Plan without regard
to this supplement. Except to the extent amended hereby, the terms of the Plan
shall continue to apply to amounts deferred pursuant to the Plan.

1.               The following definitions are added to Section 2 (Definitions).

2.1(d)                  “Disability” means a participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under a disability or an accident and health plan
covering employees of the Company.

2.1(i)                      “Section 409A” means Section 409A of the Internal
Revenue Code and the regulations and other guidance thereunder.

2.1(j)                      “Unforeseeable Emergency” means a severe financial
hardship to the Participant or his beneficiary resulting from an illness or
accident of the Participant or his beneficiary, the Participant’s or
beneficiary’s spouse, or a dependent of the Participant or beneficiary, loss of
the Participant’s or his beneficiary’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or his beneficiary.

2.               Subsections 2.1(d) through (g) are renumbered as 2.1(e) through
(h), respectively.

3.               Section 4 (Election to Defer) is restated in its entirety as
follows:

4.1                                 Deferral Amount

(a)                                  Any Participant may elect to defer any part
(in 5% increments up to

76


--------------------------------------------------------------------------------




 

95%) of an award to be paid under the provisions of the John Deere Performance
Bonus Plan.  Such election must be made in writing prior to the beginning of the
Fiscal Year upon which the award is based.  Notwithstanding the Participant’s
election, enough of the award must be paid in cash to cover all withholding
taxes.  If not, the Company shall be authorized to reduce the Participant’s
elected deferral in 5% increments until the withholding taxes are covered.

Notwithstanding amounts elected by the Participant for deferral from the John
Deere Performance Bonus Plan award, the total deferred portion shall not be less
than $1,000 in any given calendar year.  In the event the total deferred amount
is less than $1,000, it shall be paid pursuant to the normal payout schedule for
the John Deere Performance Bonus Plan.

(b)                                 Any Participant may elect to defer any part
(in 5% increments up to 95%) of base salary. Such election must be made in
writing prior to the beginning of the calendar year in which the deferrals are
to commence and shall remain in effect for the remainder of the calendar year.
Notwithstanding the Participant’s election, enough salary must be paid in cash
to cover all withholding taxes and Participant payroll elections, such as health
care premiums, Deere PAC, United Way, Optional Life Insurance, etc. If not, the
Company shall be authorized to reduce the Participant’s elected deferral in 5%
increments until the withholding taxes and the Participant’s payroll elections
are covered, and the reduced deferral percent shall remain in effect until the
beginning of the next calendar quarter, at which time it shall revert to the
Participant’s stated deferral percent subject to the same reduction potential.

Amounts of less than $1,000 per calendar quarter shall not be deferred from
salary.

(c)                                  Any Participant may elect to defer any part
(in 5% increments up to 95%) of any other cash incentive award that is
authorized by the Committee to be deferred pursuant hereto.  Such election must
be in writing (i) in the case of non-performance-based compensation or
compensation for services performed for less than 12 months, not later than the
close of the Participant’s taxable year preceding the taxable year in which
services related to the award are performed; or (ii) in the case of
performance-based compensation (as determined by the Committee pursuant to
Section 409A) based on services performed over a period of at least 12 months,
prior to the close of the Fiscal Year immediately preceding the calendar year of
payment but in

77


--------------------------------------------------------------------------------




 

no event later than 6 months before the end of the performance period. 
Notwithstanding the Participant’s election, enough of the award must be paid in
cash to cover all withholding taxes.  If not, the Company shall be authorized to
reduce the Participant’s elected deferral in 5% increments until the withholding
taxes are covered.

The total deferred portion of any cash incentive award shall not be less than
$1,000 otherwise it shall be paid pursuant to the normal payout schedule for the
award.

4.2                                 Deferral Period and Payment Method.  If the
Participant defers any amount pursuant to Section 4.1, the Participant shall
also designate the period and payment method for the deferral in the election. 
Payments of the deferral amounts, plus any growth additions thereon, shall be
made on the first business day of the calendar quarter specified by the
Participant in the election.  However, if death, Disability, or separation from
service  (as determined by the Secretary of the United States Treasury for
purposes of Section 409A) occurs before retirement, all remaining deferrals plus
any growth additions, shall be distributed as a single lump sum payment in
January of the calendar year following the date of such death, Disability or
separation from service.

In all other cases, the distribution must begin on the first business day of the
calendar quarter specified by the Participant in the election (whether the
distribution is scheduled to begin before or after the date of retirement) but
no later than ten years following the date of retirement.  The Participant may
elect to have distribution made in up to ten annual installments from the date
distribution is to begin, but such distribution must be completed within ten
years following the year of retirement.

If the Participant wishes to designate a distribution after retirement, the
Participant may designate in the election that distribution shall begin on the
first business day of the third or later calendar quarter following retirement.

Notwithstanding anything to the contrary herein, no distribution upon separation
from service (including upon retirement or other termination)  may be made
before the first business day of the calendar quarter that is six (6) months
after such Participant’s date of separation from service, or, if earlier, the
date of the Participant’s death, and any distribution that would be made but for
application of this provision shall instead be aggregated with, and paid
together with, the first distribution scheduled to be made after the end of such
six-month period (or, if earlier, the date of the Participant’s death).

78


--------------------------------------------------------------------------------




 

4.3                                 Irrevocable Elections.  The elections in
Sections 4.1 and 4.2 are irrevocable when made and may not be modified or
terminated thereafter by the Participant or his beneficiary.

4.               Subsection 5.1  (Deferred Accounts - Participant Accounts) is
amended by changing the phrase “John Deere Equity Incentive Plan” to “John Deere
Mid-Term Incentive Bonus Plan”.

5.               Subsection 6.2 (Payment of Deferred Amounts - Unforeseeable
Emergency) is restated in its entirety as follows:

6.2                                 Unforeseeable Emergency.  The Committee, at
its sole discretion, may alter the timing or manner of payment of deferred
amounts in the event that the Participant establishes, to the satisfaction of
the Committee, the occurrence of an Unforeseeable Emergency.  In such event, the
Committee may:

(a)                                  provide that all or a portion of the amount
previously deferred by the Participant shall be paid immediately in a lump sum
cash payment,

(b)                                 provide that all or a portion of the
installments payable over a period of time shall be paid immediately in a lump
sum, or

(c)                                  provide for such other installment payment
schedules as it deems appropriate under the circumstances,

as long as, as determined under regulations of the Secretary of the United
States Treasury, the amount distributed shall not be in excess of that amount
which is reasonably necessary to satisfy the Unforeseeable Emergency (which may
include amounts necessary to pay taxes reasonably anticipated as a result of
such distribution(s)), after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets.

The Committee’s decision in passing on the occurrence of an Unforeseeable
Emergency for the Participant and the manner in which, if at all, the payment of
deferred amounts shall be altered or modified shall be final, conclusive and not
subject to appeal.

6.             Subsection 8.3 (Rights of Employees, Participants - No
Acceleration of Distributions) is added as follows:

8.3                                 No Acceleration of Distributions.
Notwithstanding anything to the contrary

79


--------------------------------------------------------------------------------




 

herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under the Plan, except as permitted by Section 409A.

7.               Section 10.1 (Amendment, Modification and Termination of the
Plan) is amended by adding thereto:

“Notwithstanding termination of the Plan, deferral amounts and growth additions
shall be paid at the times and in the manner provided for herein and shall not
be accelerated, unless (i) all arrangements sponsored by the Company that would
be aggregated with the Plan under Section 409A if the same Participant
participated in all such arrangements are terminated, (ii) no payments other
than payments that would be payable under the terms of such arrangements if the
termination had not occurred are made within 12 months of the termination of
such arrangements, (iii) all payments are made within 24 months of the
termination of the arrangements and (iv) the Company does not adopt a new
arrangement that would be aggregated with the Plan under Section 409A if the
same Participant participated in both arrangements, at any time within the five
years following the date of Plan termination.”

In addition, there is added immediately following Section 10.1 a new Section
10.2 (Section 409A Amendments) as follows:

“Section 409A Amendments.  Notwithstanding any provision in this Plan to the
contrary the Board,  the Committee or the Vice President of Human Resources of
the Company shall have the unilateral right to amend or modify (i) this Plan,
(ii) any Participant elections under this Plan and (iii) the time and manner of
any payment of benefits under this Plan in accordance with Section 409A, in each
case, without the consent of any Participant, to the extent that the Board, the
Committee or the Vice President of Human Resources deems such action to be
necessary or advisable to avoid the imposition on any Participant of adverse or
unintended tax consequences under Section 409A, including recognition of income
in respect of any benefits under this Plan before such benefits are paid or
imposition of interest or penalties.  Any determinations made by the Board,  the
Committee or the Vice President under this Section shall be final, conclusive
and binding on all persons.”

8.               Section 11 (Merger or Consolidation) is restated in its
entirety as follows:

Section 11.  Change in Control

11.1                           Change in Control.  If the Company shall
experience a “Change in Control Event” as defined under Section 409A, the
Committee may:

(a)                                  terminate the Plan within the twelve months
following the Change in Control Event, and all amounts deferred, plus interest
additions shall be distributed in full as soon as practicable, but in no event
later than twelve

80


--------------------------------------------------------------------------------




 

months following, the date the Plan is terminated, notwithstanding any other
provisions to the contrary, or

(b)                                 permit the Plan to continue, making any
necessary adjustments or modifications to reflect any impact of the Change in
Control Event, as determined by the Committee

81


--------------------------------------------------------------------------------